Cole, J.
The court, on its own motion, gave to the jury the following, among other instructions: 7. The law provides that the property of the wife left in the possession of the husband and under his control, becomes liable for the debts of the husband. 8. If, then, you find that the property was left under the control of the husband, and the debts were contracted before any notice, either by bill of sale or notice filed, it would be liable for the debts, and she must fail in the action. 9. If the husband and wife were living together, and the husband had the care, custody and control of the property, or it was in the joint possession of both, the property is liable, except as to the calves, and you will find for her the value of the calves, as shown, and interest.” To these instructions neither party objected or excepted, and no question respecting their correctness is here made, nor do we pass upon their correctness.
The evidence shows, without conflict, that the plaintiff and her husband, with their family, resided together and he worked on the farm, where the cows and calves were kept the last three or four years, and where the debts upon which the executions were issued were contracted, which was in 1871; and during that time the husband was only absent from home once, and then he was in Kansas working on a railroad from September to the following February. When the debts were contracted, which was in June, 1871, he was working on the *330farm. This was while they were living together on the farm and had possession of the property in controversy, and long before any bill of sale or notice of ownership was made or recorded.
The verdict of the jury was directly contrary to this evidence and t]ie ninth instruction, and for this reason, to say nothing of the question of actual fraud, it should have been set aside, and a new trial granted.
Reversed.